Title: To George Washington from Samuel Henley, 11 February 1791
From: Henley, Samuel
To: Washington, George



Dear Sr
Charlestown [Mass.], Febry 11 [17]91

I have Serv’d the County of Midsx in this Common wealth, & the State of Massachusetts, as Collector of Excise, Nine years, to the best of my Capacity—this is to request your influence for an office in the Collecting of Excise, what ever may be denominated—Collector or Inspector—Gen’l Lincoln, the Honble John Lowell Esqr. & the Honble Elbridge Gerry Esqr., Can Certifie as to my Character—In granting this favour you will greatly oblige your much esteemed friend & Obt S’t

Saml Henley

